DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 11/1/21 has been considered and entered.  Claims 1-4 remain in the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2010/0173784) in combination with Tanaka et al. (2004/0121915).


Lee et al. (2010/0173784) fails to teach the claimed copper plating layer to have a Vickers hardness of between 70-195 VH.
Tanaka et al. (2004/0121915) teaches a similar superconducting wire whereby a copper layer surrounds the superconducting wire rod and can include copper having a hardness of greater than 150 VH [0117],[0093],[0139],[0141].
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Lee et al. (2010/0173784) superconducting wire rod to include copper having a hardness of 150 VH as evidenced by Tanaka et al. (2004/0121915) as it teaches copper having a hardness overlapping the claimed range.
Regarding claim 1, Lee et al. (2010/0173784) teaches the stabilizing layer (18a) of copper to cover an outer periphery of the superconducting laminate while not directly the claims do not preclude a layer between the superconducting oxide and the copper plating layer.  Tanaka et al. (2004/0121915) teaches a copper plating layer “directly contacting” and surrounding the superconducting wire rod.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2010/0173784) in combination with Tanaka et al. (2004/0121915) in combination with Kamachi et al. (2013/0180860).

Lee et al. (2010/0173784) in combination with Tanaka et al. (2004/0121915) fails to teach the average crystal grain size of the electroplated copper layer.
Kamachi et al. (2013/0180860) teaches a method of forming electrolytic copper plating film having an average crystal grain size of 0.5-2.0 microns with average size being 1.2 microns [0037].
Therefore, it would have bene obvious for one skilled in the art to have modified Lee et al. (2010/0173784) in combination with Tanaka et al. (2004/0121915) copper layer to have the claimed average crystal grain size as evidenced by Kamachi et al. (2013/0180860) with the expectation of success.

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Reasons for Indication of Allowability
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach the copper plating layer to have an average number of grain boundaries per 100 microns of 80 or more.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.